Title: From Thomas Jefferson to John Barnes, 5 September 1808
From: Jefferson, Thomas
To: Barnes, John


                  
                     Dear Sir 
                     
                     Monticello Sep. 5. 08.
                  
                  I this moment recieve yours of the 2d. and am confounded and ashamed at the incomprehensible omission of filling up the blank in the check for 1175. D. in your favor. I now send you another for the same sum, which you will recieve Thursday evening in time to send it by the post which leaves Washington Friday evening. I hope you will not have put yourself to the trouble of otherwise procuring the money, as it will be no inconvenience to me to wait a post. I fix on the 1st. day of October for my arrival at Washington, if nothing calls me sooner. I salute you with affection & respect.
                  
                     Th: Jefferson 
                     
                  
               